COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Wellborn Tire Company and Mark Woodson Garney

Appellate case number:      01-19-00407-CV

Trial court case number:    85268-CV

Trial court:                239th District Court of Brazoria County

       Relators, Wellborn Tire Company and Mark Woodson Garney, have filed a
petition for a writ of mandamus. Relators also have filed an emergency motion for
temporary relief requesting a stay of “the deadline[s] for compliance with the trial court’s
challenged June 3, 2019 order.” Relators’ motion is granted. The trial court’s June 3,
2019 order in Cause No. 85268-CV, James Harold Pry and wife, Lisa Pry v. Wellborn
Tire Company-Houston and Mark Woodson Garney, pending in the 239th District Court
of Brazoria County, Texas, is stayed. The stay is effective until disposition of relators’
petition for a writ of mandamus or further order of this Court.
       The Court requests a response to the petition for a writ of mandamus from real
parties in interest. The response if any, is due no later than Tuesday, June 18, 2019.
       It is so ORDERED.


Judge’s signature: ___/s/ Julie Countiss______
                    Acting individually       Acting for the Court

Date: __June 4, 2019__